department of the treasury internal_revenue_service te_ge -- eo mandatory review commerce street mc 4920-dal dallas tx employer_identification_number person to contact identification_number contact telephone number in reply refer to te_ge review staff government entities division date date number release date legend org organization name xx date address address org address certified mail - return receipt requested dear this is a final adverse determination revoking your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org has failed to provide evidence that it is currently operated exclusively for an exempt_purpose within the meaning of internal_revenue_code sec_501 it is not a charitable_organization within the meaning of sec_1 c - d in that you failed to establish that you were operated exclusively for an exempt_purpose we determined that your activities fail to accomplish one or more of the exempt purposes specified in sec_501 as they are primarily social and recreational in nature therefore you do not operate exclusively for exempt purposes based upon the above we are revoking your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code effective august 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax return form_1120 these returns should be filed with the appropriate internal revenue campus for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax exempt status was determined by calling faxing or writing to revenue service taxpayer advocates office w peachtree street nw summit bldg room stop 202-d atlanta ga internal taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals process etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations tax exempt ano government entities division org address department of the treasury internal_revenue_service te_ge exempt_organization sec_401 w peachtree st stop 504-d atlanta ga date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely beverly martin revenue_agent exempt_organizations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx org legend org organization name xx date state this report supersedes report issued on 20xx issue whether org meets the requirements of sec_501 of the code facts in july 20xx org hereinafter org applied for recognition as a tax-exempt_organization under sec_501 of the code on december 20xx based on the information that org provided in its application_for exemption and on the assumption that org would operate in the manner represented in its application org was recognized as a tax-exempt_organization as described in sec_501 of the code an examination was conducted of org for tax_year ended december 20xx a review of org’s activities revealed that the organization was formed to promote minority family travel and opportunities for camping activities org’s articles of incorporation article iii describes its purposes as follows a to provide an opportunity for social interchange among org owners b to provide a forum for members to exchange experiences problems and solutions as they pertain to org recreational vehicles and c to promote communication among owners of org recreational vehicles and among these owners article iii further provides that org was formed as a regional independent group of org recreational vehicle owners org provides opportunities on a monthly basis for recreational vehicle owners to meet camp and socialize members of org also volunteer their time to the sickle cell foundation of state and the national multiple sclerosis society org also made donations to each of these organizations in the amount of dollar_figure each in 20xx org is primarily supported by membership dues in 20xx org’s income from membership dues totaled dollar_figure or of its total support org received donations in the amount of dollar_figure law sec_501 provides that corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or education purposes or to foster national or international amateur sports competition form 886-arev department of the treasury - internal_revenue_service page -1- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx but only if no part of its activities involve the provisions of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office shall be exempt from taxation unless such exemption is denied under sec_502 or sec_503 sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d cu cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campatgn acad v commissioner supra pincite6 conclusion in order to qualify as a charitable_organization under sec_501 of the code an organization must be both organized and operated to achieve a purpose that is described under that code section the facts show that in 20xx org’s activities were primarily social and recreational in nature although members of org did volunteer and participate in assisting other charitable organizations to achieve their goals this was not their primary purpose org is form 886-a rev department of the treasury - internal_revenue_service page -2- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx primarily a social recreational club in that its major function is to provide opportunities for its members to meet socialize and camp out government’s position org is not exempt under sec_501 of the code org does not operate exclusively for exempt purposes and their primary purpose is to facilitate and promote camping activities among minorities therefore org’s exempt status should be revoked effective august 20xx in view of this fact it follows that contributions to org are not deductible under sec_170 of the code taxpayer’s position org’s position as it relates to the facts law and conclusion as stated in this report are unknown org will be given days to review this report and provide a response form 886-a rev department of the treasury - internal_revenue_service page -3-
